DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 February 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. (hereinafter Shaw) (US9958898).
Regarding claim 1, Shaw discloses a device, comprising: 
a locking mechanism (430) that includes a threaded portion; 
a display (450) including a corresponding threaded portion (453) to receive the threaded portion of the locking mechanism, wherein the locking mechanism applies a first force in a first direction (Column 8 Lines 59-63); 
an enclosure (460) coupled to the display with the locking mechanism, wherein the threaded portion of the locking mechanism causes the display to move closer to the enclosure as the locking mechanism is threaded on to the corresponding threaded portion of the display (Figure 4B and 4A)(Column 10, Lines 20 – 67 – please refer to the Examiner’s Note below) , and 
a spring mechanism (440) coupled to the enclosure and the locking mechanism to prevent a tension level (open position tension level) between the display and the enclosure from exceeding a tension threshold, wherein the spring mechanism applies a second force in a second direction. (Column 8 Lines 59-63)
Examiner’s Note:
Lines 27 – 30: “The mobile information handling system includes a glass 450 or other surface material of a display screen and an underlying LCD or OLED bezel 452 for the display screen.”
Lines 38 – 41: “In the present embodiment, the display screen bezel 452 may be made of plastic or another suitable material to support the display screen. Mounted on the display screen bezel 452 in FIGS. 4A and 4B is a screw receiver 453 nub or other attachment structure for latching or securing the display screen against the counterforce of the compressive force structure 440.”
Lines 45 – 47: “…screw receiver 453 may be mounted to the glass 450 or another structure of the display screen. In FIG. 4A, screw receiver 453 may receive screw 430 through a screw hole in access side 425.”
Lines 61 – 65: “Also shown in FIG. 4A and FIG. 4B is an access seam along a part line by the plastic or rubberized chassis bezel below which display glass 450 is recessed in FIG. 4A, but above which its “pops” due to the compressive counterforce being released in FIG. 4B. When popped up, an opened access seam 420 is provided in an embodiment.”


    PNG
    media_image1.png
    307
    791
    media_image1.png
    Greyscale


claim 2, Shaw discloses the device of claim 1, wherein a first portion of the locking mechanism interacts with the enclosure (425) and a second portion of the locking mechanism interacts with the spring mechanism.  

Regarding claim 3, Shaw discloses the device of claim 2, wherein the first portion of the locking mechanism includes a first lip portion (Figure 4A) to physically interact with the enclosure and the second portion of the locking mechanism includes a second lip portion (Figure 4A) to physically interact with the spring mechanism.  


    PNG
    media_image2.png
    204
    348
    media_image2.png
    Greyscale


Regarding claim 4, Shaw discloses the device of claim 2, wherein the first portion of the locking mechanism interacts with the enclosure when the display is in physical contact with a portion of the enclosure.  

Regarding claim 6, Shaw discloses the device of claim 1, wherein the spring mechanism includes an aperture (Column 8 Lines 53-56 – torsion spring) to receive the locking mechanism.

Regarding claim 7, Shaw discloses the device of claim 1, wherein the spring mechanism provides a spring force (Column 8 Lines 59-63) on the enclosure when the locking mechanism is in physical contact with the enclosure.  

Regarding claim 8, Shaw discloses an attachment device, comprising: a spring mechanism (440) that includes a first end coupled to an enclosure (460) and a second end that includes an aperture (Column 8 Lines 53-56); a locking mechanism (430), wherein the locking mechanism includes a threaded portion to pass through the aperture and thread on a corresponding threaded portion of the display (450) to couple the enclosure to a display, wherein the threaded portion of the locking mechanism causes the display to move closer to the enclosure as the locking mechanism is threaded on to the corresponding threaded portion of the display; (Figure 4B and 4A) (Column 10, Lines 20 – 67 – please refer to the Examiner’s Note of claim 1); and a tab (Column 7 Lines 20-31 – In other embodiments, the snap fit interlock connectors may be disengaged via the counter force applied by the spring along an access edge when a mechanical connector is opened or removed along the access edge. The interlock connectors may be internal to the mobile information handlings system 205 and may provide for a unibody chassis appearance of the display screen 215 with the chassis of the mobile information handling system 205 by providing for the display screen surface to sit down into the chassis or flush with the chassis but still provide for simplified service access to internal components) coupled to the enclosure to interact with the 

Regarding claim 9, Shaw discloses the display of claim 8, wherein the spring mechanism applies a tension on the enclosure when the locking mechanism is in physical contact with the tab.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (hereinafter Min) (20170034936) of in view of KR20080092895.
Regarding claim 12, Min discloses a system, comprising: 
an enclosure (300) to receive a display (250) with a particular thickness from a of displays with corresponding thicknesses; 
a spring mechanism (134)(264) that includes a first portion (Figure 8) that is covered by the enclosure and a second portion (Figure 8) that is exposed by the enclosure, wherein the second portion includes an aperture (Figure 8); 
a locking mechanism (197) that includes a threaded portion (Paragraph 0095) to pass through the aperture of the spring mechanism to be threaded on to a corresponding threaded portion of the display (Figure 15) to couple the enclosure to the display (Paragraph 0091 - The fastening portion 223 may fasten the tension bracket 134 to the housing 300 through a screw. The fastening portion 223 may fix the tension bracket 134 and may operate so that the display unit 250 does not deviate from the housing 300) (At minimum, Figure 1 discloses: Display 250 = 100 + 200), wherein the threaded portion of the locking mechanism causes the display to move closer to the enclosure as the locking mechanism is threaded on to the corresponding threaded portion of the display (Figure 4B and 4A) (Column 10, Lines 20 – 67 – please refer to the Examiner’s Note of claim 1); and 
a washer (221) coupled to the locking mechanism to apply pressure on the spring mechanism and physically interact with a portion of the enclosure such that the 
In paragraph 0172, Min discloses: “Although embodiments have been described with reference to a number of illustrative embodiments thereof, it should be understood that numerous other modifications and embodiments can be devised by those skilled in the art that will fall within the scope of the principles of this disclosure. More particularly, various variations and modifications are possible in the component parts and/or arrangements of the subject combination arrangement within the scope of the disclosure, the drawings and the appended claims. In addition to variations and modifications in the component parts and/or arrangements, alternative uses will also be apparent to those skilled in the art;” however, Min does not explicitly disclose a plurality of displays with varying thicknesses. 
KR20080092895 discloses a plurality of displays with varying thickness (Description: In addition, since the display case structure of the present invention is to provide a solid removable function easily removable plurality of display devices can be configured for multiple displays of different types and, combined with the separation is easy, and a large necessary to provide a stable structure and configuration of the multi-display, it is easy to store)
It would have been obvious to a person of ordinary skill in the art to incorporate the plurality of displays with varying thicknesses of KR20080092895, into the corresponding to the enclosure of Min.
One having ordinary skill in the art would be motivated to make the incorporation to provide multiple viewing experiences in corporation with the enclosure.

Regarding claim 13, Min, in view of KR20080092895, discloses the system of claim 12, wherein the display is in physical contact with the enclosure (via - (279)(281)) when the washer is in physical contact with the enclosure (Figure 15).

Regarding claim 14, Min in view of KR20080092895, discloses the system of claim 12, wherein the spring mechanism includes a spring constant based on a mass of the plurality of displays (Paragraph 0095).

Regarding claim 15, Min, in view of KR20080092895, discloses the system of claim 14, wherein the spring mechanism prevents a tension between the enclosure and the plurality of displays from exceeding a tension threshold (Paragraph 0095).

Allowable Subject Matter
Claims 5, 10 and their respective dependent claims to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein a dimension of a first gap between the first portion of the locking mechanism and the enclosure corresponds to a dimension of a second gap between the display 
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the locking mechanism includes a washer to be in physical contact with the spring mechanism and the enclosure, as claimed in combination with the remaining limitations independent claim 8.

Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive. 
The applicant argues on pages 5-6: Independent claim 1, as currently amended, recites in part: an enclosure coupled to the display with the locking mechanism, wherein the threaded portion of the locking mechanism causes the display to move closer to the enclosure as the locking mechanism is threaded on to the corresponding threaded portion of the display; Additionally, independent claim 8, as currently amended, recites in part: a locking mechanism, wherein the locking mechanism includes a threaded portion to pass through the aperture and thread on to a corresponding threaded portion of a display to couple the enclosure to the display, wherein the threaded portion of the locking mechanism causes the display to move closer to the enclosure as the locking mechanism is threaded on to the corresponding threaded portion of the display; Applicant respectfully submits that the claim language is fully supported by the specification of the present application. For example, support for the present amendments can be found, among other locations, at Paragraphs 0012, 

In at least Column 10, Lines 20 – 67 of Shaw discloses:
Lines 27 – 30: “The mobile information handling system includes a glass 450 or other surface material of a display screen and an underlying LCD or OLED bezel 452 for the display screen.”
Lines 38 – 41: “In the present embodiment, the display screen bezel 452 may be made of plastic or another suitable material to support the display screen. Mounted on the display screen bezel 452 in FIGS. 4A and 4B is a screw receiver 453 nub or other attachment structure for latching or securing the display screen against the counterforce of the compressive force structure 440.”
Lines 45 – 47: “…screw receiver 453 may be mounted to the glass 450 or another structure of the display screen. In FIG. 4A, screw receiver 453 may receive screw 430 through a screw hole in access side 425.”
Lines 61 – 65: “Also shown in FIG. 4A and FIG. 4B is an access seam along a part line by the plastic or rubberized chassis bezel below which display glass 450 is recessed in FIG. 4A, but above which its “pops” due to the compressive counterforce being released in FIG. 4B. When popped up, an opened access seam 420 is provided in an embodiment.”


    PNG
    media_image1.png
    307
    791
    media_image1.png
    Greyscale


The examiner will maintain the rejection of independent claims 1, 8, 12 and their respective dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



26 February 2022